Citation Nr: 1120601	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2000, and from May 2001 to July 2001; he subsequently served in the Marine Corps Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection for a neck disability, back disability, and bilateral hip disability.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The record reflects, and the Veteran has conceded, that he has current cervical spine, lumbar spine, and hip disabilities as the result of a nonservice-related April 30, 2002, motorcycle accident.  However, the Veteran asserts that these conditions were permanently aggravated while performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), while serving in the Marine Corps Reserves between the time of his April 30, 2002, accident and his separation from the Marine Corps Reserves in March 2004.

In this regard, the Board observes that, with respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Both in a written statement dated in January 2009, and during the November 2010 Board hearing, the Veteran asserted that during his Marine Corps Reserve duty from his April 30, 2002, accident until February 2004, he trained for four days per month, and that such training was hard, as he was a fire team leader in an infantry platoon, and his unit expected to be deployed at any time.  He asserted that such training exacerbated the back, neck, and hip injury residuals of the April 30, 2002, accident, with one particularly bad exacerbation of these conditions occurring during a period of INACDUTRA in late summer 2002, and that the exacerbations of his injuries escalated quickly from this point.  The Veteran also asserts that, despite his problems, there was a lot of pressure to keep training and not to be put on the injured list, because Command had to show a certain number of healthy Marines to be deployable. 

Private treatment records for the Veteran's back and neck indicate that he reported that periods of INACDUTRA aggravated his problems: a July 2003 note indicates that the Veteran reported a worsening of his condition due to 18 hours of duty drilling over the weekend, and a November 2003 record indicates that the Veteran reported that running and carrying a heavy backpack had aggravated his conditions.  A letter from the Veteran's private physician, Dr. M., dated in October 2003, indicates that the Veteran had sustained injuries to his cervical spine and lumbar spine from his April 30, 2002, accident, and that exacerbations continued to occur when the Veteran tried to perform various physical tests as required by the U. S. Marine Corps.  Dr. M. stated that it was reasonable to assert that the Veteran had entered chronicity in relation to his post-traumatic injuries, and that it was Dr. M.'s opinion that the Veteran had permanent damage as a result of the injuries from the April 2002 accident.

A December 2003 service personnel record indicates that the Veteran was then listed as not physically qualified and had requested to be medically disqualified from further service due to the extent of injuries suffered in a motorcycle accident.  This record also indicates that his civilian physician concurred, believing further service was of detriment to the physical health and well-being of the Veteran, and that retention in the Marine Corps was not recommended by Command.  Service personnel records also contain a February 2004 determination that, based on a review of the available medical information, the Veteran was not physically qualified for retention due to cervical muscle strain/sprain, and indicate that the Veteran separated from the Reserves in March 2004.

The report of a January 2009 evaluation by the Veteran's private physician, Dr. G., indicates that the Veteran reported that, following his April 30, 2002, motorcycle accident, he was in the Marines, and that the training made his back worse.  Dr. G.'s diagnoses were cervical strain, thoracic strain, lumbosacral strain, myofascial pain disorder, and cephalalgia, chronic and permanent in nature.  Dr. G. opined that the Veteran's conditions were initially caused by his April 30, 2002, accident, and were aggravated by his "heavy military [training]."  Dr. G. also stated that the Veteran could expect the conditions to progress and suffer early degenerative changes, and that examination findings, compared to previous examination findings from January 2004, showed that the Veteran's condition had deteriorated.

The Board notes the January 2009 opinion of Dr. G. indicating that the Veteran's injures from his April 30, 2002, accident were aggravated by his periods of ACDUTRA or INACDUTRA.  However, this opinion appears to have been primarily based on the history given by Veteran, and it is unclear what records, if any, were reviewed by Dr. G. prior to rendering this opinion.  Also, Dr. G.'s opinion that the Veteran's physical condition was "aggravated" by his military training is unclear as to whether such aggravation represented temporary exacerbation, or whether the Veteran's military training caused a permanent worsening of the Veteran's disabilities beyond their natural progress.  In this regard, the Board notes that, while Dr. G. opined that the Veteran's neck and back problems were aggravated by his heavy military training (which occurred during periods of ACDUTRA and INACDUTRA from April 30, 2002, to March 2004), Dr. G. also stated that examination findings in January 2009 compared to previous examination findings from January 2004 showed that the Veteran's condition had deteriorated, and that the Veteran could expect the conditions to progress and suffer early degenerative changes.  There is no explanation by Dr. G. as to how the Veteran's ACDUTRA and INACDUTRA from April 30, 2002, to March 2004 permanently aggravated the Veteran's disabilities beyond their natural progress, when, according to Dr. G.'s assessment, the condition continued to deteriorate after the Veteran's separation from Reserve duty, and was expected to continue to deteriorate.   

The Veteran's assertions, taken together with his current diagnosed conditions and the opinion of Dr. G., suggest that Veteran may have current cervical spine, lumbar spine, and hip disabilities related to service.  However, the opinion of Dr. M (and, for the reasons noted above, the opinion of Dr. G). lack specificity and detailed explanation to support a decision on each claim merits, and other evidence does not clearly establish whether the Veteran's claimed disabilities, which resulted from his April 30, 2002, motorcycle accident, underwent a permanent worsening, beyond the natural progress of such disabilities, due to the Veteran's periods of ACDUTRA and INACDUTRA in the Marine Corps Reserve from April 30, 2002, to March 2004.

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the November 2010 Board hearing, the Veteran expressed willingness to report for an examination if one was deemed necessary.

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the cervical spine, lumbar spine, and hips.  Then, with respect to each such diagnosed disability, the physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of aggravation (i.e., permanent worsening beyond natural progression) while performing ACDUTRA (drilling two weeks a year) or INACDUTRA (drilling one weekend a month) as an infantryman in the Marine Corps Reserve from April 30, 2002, to March 2004.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and discuss the October 2003 opinion of Dr. M., and the January 2009 opinion of Dr. G., discussed above.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


